TABLE OF CONTENTS

Exhibit 10(P)
 
BB&T CORPORATION
NON-QUALIFIED DEFINED CONTRIBUTION PLAN
 
AMENDED AND RESTATED
EFFECTIVE NOVEMBER 1, 2001



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
BB&T CORPORATION
NON-QUALIFIED DEFINED CONTRIBUTION PLAN
 
TABLE OF CONTENTS
 

         
Page

--------------------------------------------------------------------------------

Section 1.    
  
Establishment and Purpose
  
1
1.1  
  
Establishment of Plan
  
1
1.2  
  
Purpose of Plan
  
1
1.3  
  
Application of Plan
  
2
Section 2.    
  
Definitions and Construction
  
2
2.1  
  
Account
  
2
2.2  
  
Accrued Benefit
  
3
2.3  
  
Adjustment Date
  
3
2.4  
  
Affiliate
  
3
2.5  
  
Beneficiary
  
3
2.6  
  
Board
  
3
2.7  
  
Code
  
3
2.8  
  
Committee
  
4
2.9  
  
Company
  
4
2.10
  
Company Matching Credits
  
4
2.11
  
Company Stock
  
4
2.12
  
Company Stock Credit
  
4
2.13
  
Covered Compensation
  
4
2.14
  
Crediting Rate
  
5
2.15
  
Deferral Election Form
  
5
2.16
  
Effective Date
  
5
2.17
  
Eligible Employee
  
6
2.18
  
Employee
  
6
2.19
  
Employer
  
6
2.20
  
Entry Data
  
6
2.21
  
ERISA
  
6
2.22
  
Incentive Compensation Credits
  
6
2.23
  
Incentive Compensation Plan
  
7
2.24
  
Investment Funds
  
7
2.25
  
Investment Fund Credit
  
7
2.26
  
Participant
  
7
2.27
  
Plan
  
8
2.28
  
Plan Year
  
8
2.29
  
Prior Plan
  
8
2.30
  
Salary Reduction Election Form
  
9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.31
  
Salary Reduction Credits
  
9
2.32
  
Savings Plan
  
9
2.33
  
Service
  
9
2.34
  
Spouse or Surviving Spouse
  
9
Section 3.    
  
Credits to Account
  
9
3.1  
  
Salary Reduction Credits
  
9
3.2  
  
Company Matching Credits
  
10
3.3  
  
Incentive Compensation Credits
  
11
Section 4.    
  
Vesting
  
11
Section 5.    
  
Payment of Benefits
  
12
5.1  
  
Distribution
  
12
5.2  
  
Payment of Benefits for Reasons Other Than Death
  
12
5.3  
  
Payment of Death Benefit
  
14
5.4  
  
Rules
  
15
Section 6.    
  
Unforeseeable Emergency Payments
  
15
6.1  
  
Conditions for Request
  
15
6.2  
  
Written Request
  
16
6.3  
  
Processing of Request
  
16
6.4  
  
Rules
  
17
Section 7.    
  
Deemed Investments and Adjustment of Accounts
  
17
7.1  
  
Deemed Investment of Accounts in Investment Funds
  
17
7.2  
  
Deemed Investment in Company Stock by Former Stock Plan Participants
  
19
7.3  
  
Adjustment of Fixed Rate Account
  
20
7.4  
  
Adjustment of Investment Fund Accounts
  
23
7.5  
  
Adjustment of Company Stock Account
  
24
7.6  
  
Rules
  
24
Section 8.    
  
Administration by Committee
  
25
8.1  
  
Membership of Committee
  
25
8.2  
  
Committee Officers; Subcommittee
  
25
8.3  
  
Committee Meetings
  
25
8.4  
  
Transaction of Business
  
26
8.5  
  
Committee Records
  
26
8.6  
  
Establishment of Rules
  
26
8.7  
  
Conflicts of Interest
  
26
8.8  
  
Correction of Errors
  
26
8.9  
  
Authority to Interpret Plan
  
27
8.10
  
Third Party Advisors
  
27
8.11
  
Compensation of Members
  
27
8.12
  
Committee Expenses
  
27



ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  8.13
  
Indemnification of Committee
  
27
Section   9.    
  
Funding
  
28
Section 10.    
  
Allocation of Responsibilities
  
29
10.1  
  
Board
  
29
10.2  
  
Committee
  
29
10.3  
  
Plan Administrator
  
29
Section 11.    
  
Benefits Not Assignable; Facility of Payments
  
30
11.1  
  
Benefits Not Assignable
  
30
11.2  
  
Payments to Minors and Others
  
30
Section 12.    
  
Beneficiary
  
30
Section 13.    
  
Amendment and Termination of Plan
  
31
Section 14.    
  
Communication to Participants
  
32
Section 15.    
  
Claims Procedure
  
32
15.1  
  
Filing of a Claim for Benefits
  
32
15.2  
  
Notification to Claimant of Decision
  
32
15.3  
  
Procedure for Review
  
33
15.4  
  
Decision on Review
  
33
15.5  
  
Action by Authorized Representative of Claimant
  
34
Section 16.    
  
Special Provisions Relating to Southern National ESOP Excess Plan
  
34
Section 17.    
  
Special Provisions Relating to Capital Accumulation Plan for Eligible Key
Employees of Southern National Corporation
  
35
Section 18.    
  
Special Provisions Relating to Supplemental Retirement Benefit of Prior Plan
  
36
Section 19.    
  
Parties to the Plan
  
36
19.1  
  
Single Plan
  
36
19.2  
  
Service; Allocation of Costs
  
37
19.3  
  
Committee
  
37
19.4  
  
Authority to Amend and Terminate
  
37
Section 20.    
  
Compliance with Section 16 of the Securities Exchange Act of 1934 and Rule 16b-3
Trading Restrictions
  
37
Section 21.    
  
Miscellaneous Provisions
  
37
21.1  
  
Notices
  
37
21.2  
  
Lost Distributees
  
38
21.3  
  
Reliance on Data
  
38
21.4  
  
Receipt and Release for Payments
  
38
21.5  
  
Headings
  
39
21.6  
  
Continuation of Employment
  
39
21.7  
  
Construction
  
39



iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

21.8
  
Nonliability of Employer
 
39
21.9
  
Severability
 
39
21.10
  
Merger and Consolidation
 
39
21.11
  
Withholding Taxes
 
40
EXHIBIT A
  
CREDITING RATE AS OF NOVEMBER 1, 2001
 
A-1
EXHIBIT B
  
DESIGNATED INCENTIVE COMPENSATION PLANS
 
B-1
EXHIBIT C
  
INVESTMENT FUNDS AS OF NOVEMBER 1, 2001
 
C-1
EXHIBIT D
  
ELIGIBLE EMPLOYEES ELIGIBLE TO PARTICIPATE IN THE PLAN AS OF NOVEMBER 1, 2001
 
D-1
EXHIBIT E
  
DETERMINATION OF INVESTMENT FUND CREDITS AS OF NOVEMBER 1, 2001
 
E-1
EXHIBIT F
  
DETERMINATION OF VALUE OF COMPANY STOCK CREDITS AS OF NOVEMBER 1, 2001
 
F-1
EXHIBIT G:
  
EMPLOYER-PARTIES AS OF NOVEMBER 1, 2001
 
G-1
EXHIBIT H:
  
QUALIFYING PLANS AS OF NOVEMBER 1, 2001
 
H-1



iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

BB&T CORPORATION
NON-QUALIFIED DEFINED CONTRIBUTION PLAN
 
Section 1.    Establishment and Purpose:
 
1.1   Establishment of Plan:    Effective as of January 1, 1997, BB&T
Corporation (formerly, Southern National Corporation) adopted the “Southern
National Corporation Non-Qualified Defined Contribution Plan” (the “Prior
Plan”). As of May 16, 1997, the name of the Prior Plan was changed to the “BB&T
Corporation Non-Qualified Defined Contribution Plan.” The Prior Plan is hereby
amended and restated, effective as of November 1, 2001, and shall be known as
the BB&T CORPORATION NON-QUALIFIED DEFINED CONTRIBUTION PLAN (the “Plan”). All
benefits from this Plan shall be payable solely from the general assets of the
Company and participating Affiliates. The Plan is comprised of both an “excess
benefit plan” within the meaning of Section 3(36) of ERISA and an unfunded plan
maintained for the purposes of providing deferred compensation to a “select
group of management or highly compensated employees” within the meaning of
Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. The Plan, therefore, is
intended to be exempt from the participation, vesting, funding, and fiduciary
requirements of Title I of ERISA.
 
1.2   Purpose of Plan:    The primary purpose of the Plan is to supplement the
benefits payable to certain participants under the qualified BB&T Corporation
401(k) Savings Plan to the extent that such benefits are curtailed by the
application of certain limits imposed by the Code. The Plan is also intended to
provide certain participants in the Company’s executive incentive compensation
plans with an effective means of deferring on a pre-tax basis a portion of the
payments they are entitled to receive under such plans.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
1.3   Application of Plan:    The terms of this Plan are applicable only to
Participants who are in the Service of the Company or a participating Affiliate
on or after November 1, 2001. The benefits with respect to the Employees who
terminated, retired, or died before this date shall be determined under the
Prior Plan, except as explicitly provided elsewhere in this Plan.
 
Section 2.    Definitions and Construction:
 
Wherever appropriate, words used in the Plan in the singular may include the
plural, or the plural may be read as the singular. References to one gender
shall include the other. A capitalized term used, but not defined in the Plan,
shall have the same meaning given in Section 1 of the Savings Plan, depending on
the context in which the term is used. Whenever used in this Plan, including
Section 1 and this Section 2, the following capitalized terms shall have the
meaning set forth below (unless otherwise indicated by the context) rather than
any definition provided under the Savings Plan:
 
2.1 “Account” means the aggregate of the unfunded, separate bookkeeping accounts
established and maintained with respect to each Participant pursuant to the
provisions of Section 7. The separate bookkeeping accounts that maybe
established and maintained with respect to the Account shall include the
following:
 
2.1.1 “Incentive Compensation Account” means the separate bookkeeping account to
be kept for each Participant to which Incentive Compensation Credits under any
designated Incentive Compensation Plan shall be credited.
 
2.1.2 “Matching Account” means the separate bookkeeping account to be kept for
each Participant to which Company Matching Credits shall be credited.
 
2.1.3 “Prior Plan Account” means the separate bookkeeping account to be kept for
each Participant to reflect that portion of the Account (if any) attributable to
an account maintained by an Employer on behalf of a Participant pursuant to any
other unfunded nonqualified plan or contract of deferred compensation which was
transferred to this Plan at the direction of the Committee.



2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
2.1.4 “Salary Reduction Account” means the separate bookkeeping account to be
kept for each Participant to which Salary Reduction Credits shall be credited.
 
Separate sub-accounts shall be established and maintained with respect to each
separate bookkeeping account, which sub-accounts shall include a “Fixed Rate
Account,” one or more “Investment Fund Accounts” and a “Company Stock Account.”
The Fixed Rate Account, the Investment Fund Accounts and the Company Stock
Account shall be adjusted in the manner provided in Section 7.
 
2.2   “Accrued Benefit” means with respect to each Participant the balance
credited to his Account as of the applicable Adjustment Date following
adjustment thereof as provided in Section 7.
 
2.3   “Adjustment Date” means each day securities are traded on the New York
Stock Exchange, except regularly scheduled holidays of Branch Banking and Trust
Company (“BB&T”), a North Carolina corporation with its principal office at
Winston-Salem, North Carolina.
 
2.4   “Affiliate” means any corporation which, with the Company, is a member of
a controlled group of employers as defined in Section 414(b) of the Code.
 
2.5   “Beneficiary” means the person, persons or entity designated or determined
pursuant to the provisions of Section 12 of the Plan to receive the balance of
the Participant’s Account under this Plan, if any, after his death.
 
2.6   “Board” means the Board of Directors of the Company.
 
2.7   “Code” means the Internal Revenue Code of 1986, as amended, and rules and
regulations issued thereunder.
 
2.8   “Committee” means the Administrative Committee provided for in Section 8.



3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
2.9 “Company” means BB&T Corporation, a North Carolina corporation with its
principal office at Winston-Salem, North Carolina, or any successor thereto by
merger, consolidation or otherwise.
 
2.10 “Company Matching Credits” means the amounts credited to the Participant’s
Matching Account by the Committee pursuant to the provisions of Section 3.2.
 
2.11 “Company Stock” means the Company’s $5 par value common stock. “Company
Stock Fund” means the BB&T Corporation Common Stock Fund, which consists
primarily of shares of Company Stock.
 
2.12 “Company Stock Credit” means a bookkeeping unit used for the purpose of
crediting deemed shares of the Company Stock Fund to the Company Stock Accounts
of each Participant for whom a Company Stock Account is established pursuant to
Section 7. Each Company Stock Credit shall be equal to one share of the Company
Stock Fund. The value of each Company Stock Credit shall be equivalent to the
net value of a share of the Company Stock Fund as of the applicable Adjustment
Date.
 
2.13 “Covered Compensation” means the wages within the meaning of Section
3401(a) of the Code and all other payments of compensation to the Participant by
the Employer (in the course of the Employer’s trade or business) for which the
Employer is required to furnish the Participant a written statement (as
currently reportable on Form W-2) under Sections 6041(d), 6051(a)(3) and 6052 of
the Code, but determined without regard to any rules that limit the remuneration
included in wages based on the nature or location of the employment or the
services performed, subject to the following adjustments:



4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(a)  There shall be excluded amounts paid or reimbursed by the Employer for
moving expenses incurred by the Participant to the extent that at the time of
payment it is reasonable to believe that these amounts are deductible by the
Participant under Section 217 of the Code;
 
(b)  There shall be excluded any fringe benefits or welfare benefits;
 
(c)  There shall be included any amounts contributed by the Participant to an
employee benefit plan maintained by the Employer pursuant to a salary reduction
agreement which are not includible in the gross income of the Participant under
Sections 125, 132(f)(4), 402(e)(3), 402(h) or 403(b) of the Code;
 
(d)  There shall be included any compensation deferred pursuant to Sections 3.1
and 3.3 of this Plan; and
 
(e)  There shall be included amounts in excess of the limitation described in
Section 401(a)(17) of the Code.
 
2.14 “Crediting Rate” means the rate in effect as of the first day of each Plan
Year and utilized throughout the entire Plan Year in crediting interest to the
balance in the Fixed Rate Accounts of each Participant. The Crediting Rate shall
be determined in the manner described in Exhibit A attached hereto, as the same
may be amended from time to time by the Committee. Prior to the beginning of
each Plan Year, the Committee shall notify the Participants in writing of the
Crediting Rate for such Plan Year.
 
2.15 “Deferral Election Form” means the election form executed by the
Participant pursuant to the provisions of Section 3.3 of the Plan.
 
2.16 “Effective Date” means November 1, 2001.
 
2.17 “Eligible Employee” means each Employee who is determined by the Committee
to be a highly compensated or management employee and who is selected by the
Committee to participate in the Plan. An Employee shall cease to be an Eligible
Employee immediately upon the first to occur of the following: (i) the
Employee’s termination of Service; (ii) determination by



5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the Committee that the Employee is no longer a highly compensated or management
employee; or (iii) determination by the Committee in its sole discretion that
the Employee shall no longer be eligible to participate in the Plan. See Section
2.26 with respect to provisions governing participation in the Plan by an
Eligible Employee.
 
2.18   “Employee” means an individual in the Service of the Employer if the
relationship between him and the Employer is the legal relationship of employer
and employee.
 
2.19 “Employer” means the Company and participating Affiliates. See Section 19
for special provisions concerning participating Affiliates.
 
2.20 “Entry Date” means January 1 of each Plan Year. Under special
circumstances, such as the acquisition of an Affiliate, the Committee may
designate a date other than January 1 of a Plan Year as an Entry Date.
 
2.21   “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended (including amendments of the Code affected thereby) and rules and
regulations issued thereunder.
 
2.22   “Incentive Compensation Credits” means the amounts credited to the
Participant’s Incentive Compensation Account by the Committee pursuant to the
provisions of Section 3.3.
 
2.23   “Incentive Compensation Plan” means any executive incentive compensation
plan maintained by the Company, as designated by the Committee on Exhibit B
attached hereto as the same may be amended from time to time, under which a
Participant is entitled to receive an annual or long-term cash award based on
the satisfaction of pre-established, objective performance goals.



6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
2.24   “Investment Funds” means the mutual funds described in Exhibit C attached
hereto, as the same may be amended from time to time by the Committee. Prior to
the beginning of each Plan Year, the Committee shall notify the Participants in
writing of the Investment Funds for such Plan Year. Each mutual fund described
in Exhibit C is sometimes referred to herein as “Investment Fund.”
 
2.25   “Investment Fund Credit” means, with respect to each Investment Fund, a
bookkeeping unit used for the purpose of crediting deemed shares of the
Investment Fund to the corresponding Investment Fund Account of each
Participant. Each Investment Fund Credit shall be equal to one share of the
Investment Fund. The value of each Investment Fund Credit shall be equivalent to
the net value of a share of the Investment Fund as of the applicable Adjustment
Date.
 
2.26   “Participant” means with respect to any Plan Year an Eligible Employee
who has entered the Plan and any former Employee who has an Accrued Benefit
remaining under the Plan. An Eligible Employee or former Employee on the
Effective Date who was a participant in the Prior Plan immediately preceding the
Effective Date, shall be a Participant in this Plan on the Effective Date. An
Eligible Employee who has not otherwise entered the Plan shall enter the Plan
and become a Participant as of the Entry Date determined by the Committee;
provided, that an Eligible Employee shall not become a Participant in this Plan
unless (i) the contributions to his Salary Reduction Contribution (Before-Tax)
Account, his Employer Basic Matching Contribution Account and his Employer
Supplemental Matching Contribution Account under the Savings Plan are less than
such contributions would otherwise be under the Savings Plan if such plan did
not observe the limitations described in Sections 401(a)(17), 401(k), 401(m),
402(g) and 415 of the Code, or if such Plan included deferrals under Sections
3.1 and 3.3 of this Plan in its definition of Compensation; or (ii) he is
eligible to



7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

participate in any Incentive Compensation Plan. A Participant shall cease to be
a Participant as of the date he ceases to be an Eligible Employee or ceases to
be a participant in the Savings Plan and any Incentive Compensation Plan. A
Participant who separates from Service with the Employer and who later returns
to Service will not be eligible to reenter this Plan and become a Participant
except upon satisfaction of such terms and conditions as the Committee shall
establish following the Participant’s return to Service, whether or not the
Participant shall have an Accrued Benefit remaining under the Plan on the date
of his return to Service. The Eligible Employees eligible to participate in the
Plan are designated on Exhibit D attached hereto, as it may be amended from time
to time by the Committee.
 
2.27   “Plan” means the unfunded, non-qualified deferred compensation plan as
herein set out or as duly amended.
 
2.28   “Plan Year” means the 12-calendar-month period ending on December 31 of
each year.
 
2.29   “Prior Plan” means the BB&T Corporation Non-Qualified Defined
Contribution Plan as in effect prior to November 1, 2001.
 
2.30   “Salary Reduction Election Form” means the election form executed by the
Participant pursuant to the provisions of Section 3.1 of the Plan.
 
2.31   “Salary Reduction Credits” means the amounts credited to the
Participant’s Salary Reduction Account by the Committee pursuant to the
provisions of Section 3.1 of the Plan.
 
2.32   “Savings Plan” means the BB&T Corporation 401(k) Savings Plan (as amended
and restated as of January 1, 2000), as it may be amended from time to time.
 
2.33   “Service” means employment by the Employer as an Employee.



8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
2.34   “Spouse” or “Surviving Spouse” means, except as otherwise provided in the
Plan, the legally married or surviving spouse of a Participant.
 
Section 3.     Credits to Account:
 
3.1   Salary Reduction Credits:
 
3.1.1  Amount of Salary Reduction Credits:
 
(a)  Each Participant who is a participant in the Savings Plan may elect, by
executing a Salary Reduction Election Form, to reduce on a pre-tax basis his
Covered Compensation from the Employer for any Plan Year by an amount equal to
the difference between (1) and (2), where:
 
(1)  is a whole percentage of Covered Compensation equal to the same
contribution percentage elected by the Participant under Section 2.1 of the
Savings Plan (as such Section may be hereafter amended); and
 
(2)  is an amount equal to the maximum Salary Reduction Contributions that has
been, or will be, made to the Participant’s Salary Reduction Contribution
(Before-Tax) Account under the Savings Plan (determined with respect to all
Savings Plan provisions, and the limitations described in Sections 401(a)(17),
401(k), 401(m), 402(g) and 415 of the Code) for such Plan Year.
 
(b)  An amount equal to the Participant’s Salary Reduction Credits shall be
credited by the Committee to the Salary Reduction Account maintained for the
Participant pursuant to Section 7.
 
3.1.2  Time for Crediting Salary Reduction Credits:    The amount of Salary
Reduction Credits to be credited to the Salary Reduction Account of a
Participant shall be credited to the Participant’s Salary Reduction Account at
the same time and in the same manner as Salary Reduction Contributions are
credited to the Participant’s Salary Reduction Contribution (Before-Tax) Account
under the Savings Plan.
 
3.1.3  Administrative Rules Governing Salary Reduction Elections:    A salary
reduction election pursuant to Section 3.1.1 shall be made by the Participant by
executing and delivering to the Committee a Salary Reduction Election Form in
accordance with such rules and procedures as are adopted by the Committee from
time to time. The Salary Reduction Election Form must be received by the
Committee prior to the beginning of each Plan Year (or the date the Participant
is first eligible to participate in the Savings Plan, if he becomes so eligible
during



9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the Plan Year) and shall be irrevocable for the Plan Year (or remainder of the
Plan Year), if applicable.
 
3.2   Company Matching Credits:
 
3.2.1  Amount of Company Matching Credits:    With respect to each Participant
who elects to reduce his Covered Compensation under Section 3.1, the Committee
shall credit to his Matching Account each month the Company Matching Credit,
which shall be an amount equal to the difference between (a) and (b), where:
 
(a)  is an amount equal to 100% of the first 6% of Covered Compensation elected
by the Participant for salary reduction under Section 2.1 of the Savings Plan
(as such Section may be hereafter amended) (but not more than the amount
described in Section 3.1.1(a)(2) of the Plan) and for salary reduction under
Section 3.1.1(a)(1) of the Plan; and
 
(b)  is an amount equal to the maximum Matching Contributions that has been, or
will be, made to the Employer Basic Matching Contribution Account and the
Employer Supplemental Matching Contribution Account of the Participant under the
Savings Plan (determined with regard to all Savings Plan provisions and the
limitations described in Sections 401(a)(17), 401(k), 401(m), 402(g), and 415 of
the Code) for such Plan Year.
 
3.2.2  Time for Crediting Company Matching Credits:    The amount of Company
Matching Credits to be credited to the Matching Account of the Participant shall
be credited by the Committee to the Participant’s Matching Account at the same
time and in the same manner as Matching Contributions are credited to the
Participant’s Employer Basic Matching Contribution Account and Employer
Supplemental Matching Contribution Account under the Savings Plan.
 
3.3   Incentive Compensation Credits:
 
3.3.1  Amount of Incentive Compensation Credits:    Each Participant who is a
participant in any Incentive Compensation Plan may elect, by executing a
Deferral Election Form, to defer, on a pretax basis, an amount equal to either
10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, or 100% of the benefit otherwise
payable to him under such Incentive Compensation Plan. An amount equal to the
amount deferred shall be credited by the Committee as an Incentive Compensation
Credit to the Incentive Compensation Account of the Participant.
 
3.3.2  Time for Crediting Incentive Compensation Credits:    The amount of
Incentive Compensation Credits to be credited to the Incentive Compensation
Account of the Participant shall be credited by the Committee to the
Participant’s Incentive Compensation Account as of



10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

that date certain which the benefits payable under the Incentive Compensation
Plan would have otherwise been paid to the Participant.
 
3.3.3  Administrative Rules Governing Incentive Compensation Credits:    An
election by the Participant to defer benefits earned under an Incentive
Compensation Plan pursuant to Section 3.3.1 shall be made on a Deferral Election
Form at a time determined by the Committee and shall be irrevocable when made.
In establishing the time of election, the Committee shall select a date that
will not result in the constructive receipt of income to a Participant who
elects to defer benefits earned under the Incentive Compensation Plan.
 
Section 4.     Vesting:
 
The interest of a Participant in his Salary Reduction Account, Incentive
Compensation Account and Prior Plan Account shall be fully vested (i.e.,
nonforfeitable) at all times. The interest of a Participant in his Matching
Account (and in the Company Stock Account which is a sub-account with respect to
his Matching Account) shall be contingent, except that such interest shall
become vested at the same time and in the same manner as his interest in his
Employer Supplemental Matching Contribution Account becomes vested under the
Savings Plan. A Participant who is not fully vested in his Company Matching
Account shall forfeit the nonvested portion of such account in the same manner
and at the same time that forfeitures occur with respect to his Employer
Supplemental Matching Contribution Account under the Savings Plan.
 
Section 5.     Payment of Benefits:
 
5.1   Distribution:    Except as otherwise provided in Section 6, the vested
Accrued Benefit of a Participant shall be distributed to or with respect to a
Participant only upon termination of the Participant’s Service with the Employer
(including all Affiliates thereof). Payment of benefits on account of a
non-death termination of Service shall be made in accordance with Section 5.2.
Payment of benefits on account of the death of the Participant shall be made in
accordance with Section 5.3.



11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
5.2   Payment of Benefits for Reasons Other Than Death:
 
5.2.1  Form of Distribution:    Subject to the provisions of Section 20, the
vested Accrued Benefit of a Participant who has terminated Service for any
reason other than death shall be paid to the Participant or applied for his
benefit under one of the following options, as elected by the Participant:
 
(1)  Term Certain Option:    Payment of his vested Accrued Benefit to him in
approximately equal monthly installments over a term certain not to exceed 180
months. If the term certain selected by the Participant pursuant to this Section
5.2.1 would result in payments of less than $100.00 per month, payments shall be
made at the rate of $100.00 per month until the Participant’s vested Accrued
Benefit is paid in full.
 
(2)  Lump Sum Option:    Payment of his vested Accrued Benefit to him in a lump
sum.
 
The election of the form of distribution (the “Form Election”) shall be made by
the Participant on a form approved by the Committee and filed with the Committee
as provided in Section 5.2.3. If the Participant fails to elect a distribution
option, his vested Accrued Benefit shall be paid to him under the Lump Sum
Option. Notwithstanding any election made by the Participant pursuant to this
Section 5.2.1, if prior to the distribution processing date the Participant
advises the Committee in writing that he desires to have his vested Company
Stock Accounts, if any, paid to him in shares of Company Stock (as provided in
Section 5.2.4), his vested Company Stock Accounts shall automatically be paid to
him under the Lump Sum Option, and the balance of his vested Account shall be
paid to him in accordance with the distribution option elected by him pursuant
to this Section 5.2.1. The amount of a Participant’s vested Accrued Benefit for
purposes of any distribution made pursuant to this Section 5 shall be determined
as of the Adjustment Date such distribution is actually processed by the
Committee or its designee.
 
5.2.2  Commencement and Timing of Distribution:    Except as otherwise provided
in Section 6 and subject to the provisions of Section 20, no benefit payments
will be made to the Participant from the Plan under this Section 5.2 until the
Service of the Participant is terminated. Payment of his vested Accrued Benefit
shall commence within one of the following periods, as elected by the
Participant:
 

 
Option (1)
 
Distribution shall commence within the 60-day period next following the date the
Service of the Participant terminates.

 

 
Option (2)
 
Distribution shall commence within the period beginning on the first day of
January of the Plan Year which next follows the Plan



12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
    
 
Year in which the Service of the Participant terminated and ending on the last
day of February of such Plan Year.

 

 
Option (3)
 
Distribution shall commence within the 60-day period next following the date the
Participant attains age 65.

 

 
Option (4)
 
Distribution shall commence within the period beginning on the first day of
January of the Plan Year which next follows the Plan Year in which the
Participant attains age 65 and ending on the last day of February of such Plan
Year.

 
The election of the date as of which distribution shall commence (the “Timing
Election”) shall be made on a form approved by the Committee and filed with the
Committee as provided in Section 5.2.3. If the Participant fails to elect one of
these options, Option will be deemed to have been elected by the Participant.
 
5.2.3  Timing of Election:    The Form Election and Timing Election shall be
made by the Participant on or before the Entry Date the Participant enters the
Plan. The Participant’s election may be revoked at any time by the Participant
during the “Election Period.” The Election Period begins as of the Entry Date
the Participant enters the Plan and ends on the earlier to occur of (i) the date
the Participant terminates Service; or (ii) the date which precedes the date
payment of his benefit is to commence by twelve (12) calendar months. The Form
Election and Timing Election in effect as of the close of the Election Period
shall be irrevocable.
 
5.2.4  Medium of Distribution:    Subject to the provisions of Section 20,
distributions from the Plan shall be made in cash unless prior to the
distribution processing date the Participant advises the Committee in writing
that he desires to receive payment of his vested Company Stock Accounts, if any,
in Company Stock. The number of shares of Company Stock distributable to the
Participant shall be determined as of the Adjustment Date the Participant’s
distribution from the Plan is actually processed by the Committee or its
designee. Any portion of a payment that would be represented by a fractional
share shall be paid in cash irrespective of the Participant’s desire to receive
payment in the form of Company Stock.
 
5.2.5  Installment Payments:    If the Participant’s vested Accrued Benefit is
to be distributed in installments pursuant to the Term Certain Option, the
amount of each monthly installment shall initially be equal to the value of the
Account as of the date benefit payments are to commence multiplied by a
fraction, the numerator of which shall be one and the denominator of which shall
be the total number of installments to be paid. As of each February 1 (the
“Annual Valuation Date”), the amount of the monthly installment payment shall be
adjusted so that for the twelve consecutive month period beginning on such
Annual Valuation Date the amount of each monthly installment payment shall be
equal to the value of the Account on such Annual Valuation Date multiplied by a
fraction, the numerator of which shall be one and the denominator of which shall
be the number of installments remaining to be paid. The Account



13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

shall continue to be adjusted as provided in Section 7 until the entire balance
credited to the Account has been paid.
 
5.3   Payment of Death Benefit:    On the death of a Participant, his vested
Accrued Benefit shall be paid to his Beneficiary in accordance with the
following special provisions:
 
5.3.1  Death Before Payments Begin:    If the Participant dies before payment of
his vested Accrued Benefit begins under Section 5.2, payment of his vested
Accrued Benefit to his Beneficiary shall commence as soon as practicable
following the date of the Participant’s death but in no event earlier than the
sixtieth day next following the date of the Participant’s death. The amount of
the Participant’s vested Accrued Benefit for purposes of any distribution made
pursuant to this Section 5.3.1 shall be determined as of the Adjustment Date
such distribution is actually processed by the Committee or its designee. The
vested Accrued Benefit of the Participant shall be paid to the Beneficiary in
cash under the Lump Sum Option described in Section 5.2.1(2). Notwithstanding
the foregoing and subject to the provisions of Section 20, prior to the
distribution processing date the Beneficiary may advise the Committee in writing
that he desires to have the Participant’s vested Company Stock Accounts, if any,
paid to him in shares of Company Stock rather than in cash. The number of shares
of Company Stock distributable to the Beneficiary shall be determined as of the
Adjustment Date the death benefit from the Plan is actually processed by the
Committee or its designee. Any portion of a payment that would be represented by
a fractional share shall be paid in cash irrespective of the Beneficiary’s
desire to receive payment in the form of Company Stock.
 
5.3.2  Death After Payments Begin:    If the Participant dies on or after
payment of his vested Accrued Benefit commences under Section 5.2, the remaining
payments (if any) that would have been made to the Participant had he not died
shall be made to the Participant’s Beneficiary in the same manner as they would
have been paid to the Participant had he lived.
 
5.4   Rules:    Subject to the provisions of Section 20, the Committee may from
time to time adopt additional policies or rules governing the manner in which
distributions will be made from the Plan so that the Plan may be conveniently
administered.
 
Section 6.    Unforeseeable Emergency Payments:
 
6.1   Conditions for Request:    Subject to the provisions of Section 20, a
Participant may, at any time prior to his termination of Service, make
application to the Committee to receive a cash payment in a lump sum of all or a
portion of the total amount credited to his Account



14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(other than the nonvested portion of his Matching Account) by reason of an
unforeseeable emergency. The amount of a payment on account of an unforeseeable
emergency shall not exceed the amount required to meet the financial hardship
created by the unforeseeable emergency and not otherwise reasonably available
from other resources of the Participant (including all amounts that may be
withdrawn from the Savings Plan). An unforeseeable emergency is a severe
financial hardship to the Participant resulting from a sudden and unexpected
illness or accident of the Participant or of a dependent of the Participant,
loss of a Participant’s property due to casualty, or other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Participant. The determination of whether an unforeseeable emergency
exists within the scope of this Section 6.1 shall be made by the Committee in
its sole and absolute discretion, and its decision to grant or deny a payment on
account of an unforeseeable emergency shall be final. The Committee shall apply
uniform and nondiscriminatory standards in making its decision.
 
6.2   Written Request:    The Participant’s request for a payment on account of
an unforeseeable emergency must be made in writing to the Committee. The request
must specify the nature of the financial hardship, the total amount to be paid
from his Account, and the total amount of the actual expense incurred or to be
incurred on account of hardship.
 
6.3   Processing of Request:    If a payment under this Section 6 is approved,
such payment shall be made as soon thereafter as practicable. The processing of
the request shall be completed as soon as practicable from the date on which the
Committee receives the properly completed written request for a payment on
account of an unforeseeable emergency. If a Participant terminates Service after
a request is approved in accordance with this Section 6 but prior to payment of
the full amount approved, the approval of his request shall be automatically
void and the benefits he is



15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

entitled to receive under the Plan shall be paid in accordance with the
applicable payment provisions of the Plan. Only one payment because of an
unforeseeable emergency shall be made within any Plan Year. A hardship
withdrawal made under this Section 6 shall be charged to the separate
bookkeeping accounts which comprise the Account in the following order: (i)
Incentive Compensation Account; (ii) Salary Reduction Account; (iii) Prior Plan
Account; and (iv) Matching Account (but only to the extent of the vested portion
of the Matching Account). Subject to the provisions of Section 20, with respect
to each such separate bookkeeping account, such hardship withdrawal shall be
charged to the Fixed Rate Account, the Investment Fund Accounts and the Company
Stock Account with respect to such separate bookkeeping account on a pro rata
basis.
 
6.4   Rules:    Subject to the provisions of Section 20, the Committee may from
time to time adopt additional policies or rules governing the manner in which
such payments because of an unforeseeable emergency may be made so that the Plan
may be conveniently administered.
 
Section 7.    Deemed Investments and Adjustment of Accounts:
 
The Committee shall establish and maintain in behalf of each Participant the
following four separate bookkeeping accounts with respect to his Account: (1)
Salary Reduction Account; (2) Matching Account; (3) Incentive Compensation
Account; and (4) Prior Plan Account. The Committee shall also establish and
maintain with respect to each separate bookkeeping account a sub-account
entitled the “Fixed Rate Account.” If the Participant elects to have all or a
portion of the amount credited to each separate bookkeeping account deemed
invested in one or more of the Investment Funds as provided in Section 7.1, the
Committee shall establish a sub-account entitled “Investment Fund Account” with
respect to the amount deemed invested in each Investment Fund. With respect to
each Participant who was a Participant in the SNC Excess Plan (as defined in
Section 16) or any other



16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

nonqualified plan which was merged into or consolidated with this Plan and, at
the time of such merger or consolidation, allowed the participants’ accounts to
be deemed invested in the Company Stock Fund (the “Former Stock Plans”), the
Committee shall also establish and maintain with respect to his Salary Reduction
Account and his Matching Account a sub-account entitled “Company Stock Account.”
Each Participant who has a Company Stock Account shall sometimes be referred to
herein as a “Former Stock Plan Participant.” In no event shall the Committee
establish and maintain a Company Stock Account on behalf of a Participant other
than a Former Stock Plan Participant.
 
7.1   Deemed Investment of Accounts in Investment Funds:    In accordance with
procedures adopted by the Committee, a Participant may elect to have all or a
portion (in whole percentages of 1%) of the amount credited to each separate
bookkeeping account deemed invested in one or more of the Investment Funds. An
election to invest in the Investment Funds shall be made by the Participant in
accordance with such rules and procedures as are adopted by the Committee from
time to time. Subject to the provisions of Section 7.2, any amounts credited to
each separate bookkeeping account of the Participant which are not deemed to be
invested in the Investment Funds shall be credited to the Fixed Rate Account
(which functions as a sub-account of the applicable separate bookkeeping
account) and shall be credited with earnings as described in Section 7.3. Unless
modified or revoked by the Participant, an election to invest in the Investment
Funds shall continue in effect until such time as the distribution of the
Participant’s vested Accrued Benefit is processed by the Committee or its
designee in accordance with the provisions of Section 5. A Participant
unilaterally may modify or revoke his election as of any Adjustment Date by
providing advance notice to the Committee in accordance with such rules and
procedures as are adopted by the Committee from time to time. Any amount the
Participant has elected to be deemed invested in an Investment Fund shall be
converted into



17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Investment Fund Credits with respect to that Investment Fund in the manner and
as of the Adjustment Date described in Exhibit E attached hereto, as the same
may be amended from time to time by the Committee. The value of any Investment
Fund Credits the Participant has elected to be deemed sold from an Investment
Fund Account and credited to another Investment Fund Account or to his Fixed
Rate Account shall be determined in the manner and as of the Adjustment Date
described in Exhibit E attached hereto, as the same may be amended from time to
time by the Committee. All deemed dividends, capital gains or other income
distributions payable with respect to the Investment Fund Credits allocated to
an Investment Fund Account shall be converted into Investment Fund Credits in
the manner and as of the Adjustment Date described in Exhibit E attached hereto,
as the same may be amended from time to time by the Committee. In the event the
Committee shall change the manner in which amounts are to be converted to
Investment Fund Credits or the manner in which Investment Fund Credits are to be
deemed sold, it shall communicate such change to Participants in writing in
advance of the date such change is to be effective. Fractional shares shall be
accounted for as such. The Investment Fund Accounts shall be adjusted as
provided in Section 7.4.
 
7.2   Deemed Investment in Company Stock by Former Stock Plan
Participants:    The amounts transferred from the accounts under the Former
Stock Plans which were deemed invested in the Company Stock Fund shall remain
deemed invested in the Company Stock Fund. In no event shall any other amounts
credited to Accounts under the Plan be deemed invested in the Company Stock
Fund. Notwithstanding the foregoing and in accordance with procedures adopted by
the Committee, a Former Stock Plan Participant who was a participant in one of
the nonqualified plans described in Exhibit H (each such Participant sometimes
being referred to herein as a “Qualifying Former Stock Plan Participant”) may
elect as of any Adjustment Date to have all or a portion (in whole



18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

percentages of 1%) of his Company Stock Credits credited to his Company Stock
Accounts (which accounts function as sub-accounts of the Salary Reduction
Account and the Matching Account) deemed sold and the deemed cash proceeds
therefrom credited to his Fixed Rate Accounts (which accounts function as
sub-accounts of the Salary Reduction Account and the Matching Account) and his
Investment Fund Accounts (which accounts function as sub-accounts of the Salary
Reduction Account and the Matching Account) in accordance with the most recent
election made by the Participant pursuant to Section 7.1. An election to sell
Company Stock Credits shall be made by the Qualifying Former Stock Plan
Participant in accordance with such rules and procedures as are adopted by the
Committee from time to time and shall be irrevocable when made. The value of any
Company Stock Credits the Qualifying Former Stock Plan Participant has elected
to be deemed sold shall be determined in the manner and as of the Adjustment
Date described in Exhibit F attached hereto, as the same may be amended from
time to time by the Committee. In the event the Committee shall change the
manner in which the value of Company Stock Credits deemed sold from the Company
Stock Accounts are determined, it shall communicate such change to Qualifying
Former Stock Plan Participants in writing in advance of the date such change is
to be effective. All deemed cash dividends payable with respect to Company Stock
Credits then allocated to the Participant’s Company Stock Accounts shall be
credited to his Fixed Rate Accounts (which accounts function as sub-accounts of
the Salary Reduction Account and the Matching Account) and his Investment Fund
Accounts (which accounts function as sub-accounts of the Salary Reduction
Account and the Matching Account) in accordance with the most recent election
made by the Participant pursuant to Section 7.1. Company Stock Credits which
have not been deemed sold shall remain in the Company Stock Accounts and such
Accounts shall be adjusted as provided in Section 7.5.



19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
7.3   Adjustment of Fixed Rate Account:    Except as provided in Sections 7.4
and 7.5 with respect to the adjustment of the Investment Fund Accounts and the
Company Stock Accounts, as of the close of business of the Company on each
Adjustment Date, each Fixed Rate Account with respect to each separate
bookkeeping account shall be adjusted as follows:
 
7.3.1  Salary Reduction Fixed Rate Account:    The Fixed Rate Account (which
account functions as a sub-account of the Salary Reduction Account) of each
Participant shall be adjusted in this order:
 
(1)  There shall be debited (i) the total amount of any payments deemed made
from such account since the next preceding Adjustment Date, and (ii) the total
amount deemed applied since the next preceding Adjustment Date to the deemed
purchase of Investment Fund Credits for the Investment Fund Accounts of the
Participant (which accounts function as sub-accounts of the Salary Reduction
Account).
 
(2)  There shall be credited the total amount of any Salary Reduction Credits
made to such account with respect to the Participant since the last preceding
Adjustment Date.
 
(3)  There shall be credited (i) deemed cash dividends payable with respect to
Company Stock Credits then allocated to the Company Stock Account of the
Participant which the Participant has elected to be credited to his Fixed Rate
Account, (ii) cash proceeds from the deemed sale of any Company Stock Credits
then allocated to the Company Stock Account of the Participant which the
Participant has elected to be credited to his Fixed Rate Account, and (iii) cash
proceeds from the deemed sale of any Investment Fund Credits then allocated to
the Investment Fund Accounts of the Participant which the Participant has
elected to be credited to his Fixed Rate Account.
 
(4)  There shall be credited an amount equal to the product of (A) and (B),
where (A) is the balance credited to the Fixed Rate Account (which account
functions as a sub-account of the Salary Reduction Account) as of such
Adjustment Date (after adjustment for any distributions as of such Adjustment
Date but prior to adjustment for credits as of such date), and (B) is the
Crediting Rate.
 
7.3.2  Matching Fixed Rate Account:    The Fixed Rate Account (which account
functions as a sub-account of the Matching Account) of each Participant shall be
adjusted in this order:



20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(1)  There shall be debited (i) the total amount of any payments deemed made
from such account since the next preceding Adjustment Date, and (ii) the total
amount applied since the next preceding Adjustment Date to the deemed purchase
of Investment Fund Credits for the Investment Fund Accounts of the Participant
(which accounts functions as sub-accounts of the Matching Account).
 
(2)  There shall be credited the total amount of any Matching Credits made to
such account with respect to the Participant since the last preceding Adjustment
Date.
 
(3)  There shall be credited (i) deemed cash dividends payable with respect to
Company Stock Credits then allocated to the Company Stock Account of the
Participant which the Participant has elected to be credited to his Fixed Rate
Account, (ii) cash proceeds from the deemed sale of any Company Stock Credits
then allocated to the Company Stock Account of the Participant which the
Participant has elected to be credited to his Fixed Rate Account, and (iii) cash
proceeds from the deemed sale of any Investment Fund Credits then allocated to
the Investment Fund Accounts of the Participant which the Participant has
elected to be credited to his Fixed Rate Account.
 
(4)  There shall be credited an amount equal to the product of (A) and (B),
where (A) is the balance credited to the Fixed Rate Account (which account
functions as ; a sub-account of the Matching Account) as of such Adjustment Date
(after adjustment for any distributions as of such adjustment date but prior to
adjustment for credits as of such date), and (B) is the Crediting Rate.
 
(5)  There shall be debited the amount of his Fixed Rate Account which was
deemed forfeited since the next preceding Adjustment Date.
 
7.3.3  Incentive Compensation Fixed Rate Account:    The Fixed Rate Account
(which account functions as a sub-account of the Incentive Compensation Account)
of each Participant shall be adjusted in this order:
 
(1)  There shall be debited (i) the total amount of any payments deemed made
from such account since the next preceding Adjustment Date and (ii) the total
amount deemed applied since the next preceding Adjustment Date to the purchase
of Investment Fund Credits for the Investment Fund Accounts of the Participant
(which accounts function as sub-accounts of the Incentive Compensation Account).



21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(2)  There shall be credited the total amount of any Incentive Compensation
Credits made to such account with respect to the Participant since the last
preceding Adjustment Date.
 
(3)  There shall be credited cash proceeds from the deemed sale of any
Investment Fund Credits then allocated to the Investment Fund Accounts of the
Participant which the Participant has elected to be credited to his Fixed Rate
Account.
 
(4)  There shall be credited an amount equal to the product of (A) and (B),
where (A) is the balance credited to the Fixed Rate Account (which account
functions as a sub-account of the Incentive Compensation Account) as of such
Adjustment Date (after adjustment for any distributions as of such adjustment
date but prior to adjustment for credits as of such date), and (B) is the
Crediting Rate.
 
7.3.4  Prior Plan Fixed Rate Account:    The Fixed Rate Account (which account
functions as a sub-account of the Prior Plan Account) of each Participant shall
be adjusted in this order:
 
(1)  There shall be debited (i) the total amount of any payments deemed made
from such account since the next preceding Adjustment Date and (ii) the total
amount deemed applied since the next preceding Adjustment Date to the purchase
of Investment Fund Credits for the Investment Fund Accounts of the Participant
(which accounts function as sub-accounts of the Prior Plan Account).
 
(2)  There shall be credited the total amount of any Prior Plan Account Credits
made to such account with respect to the Participant since the last preceding
Adjustment Date.
 
(3)  There shall be credited cash proceeds from the deemed sale of any
Investment Fund Credits then allocated to the Investment Fund Accounts of the
Participant which the Participant has elected to be credited to his Fixed Rate
Account.
 
(4)  There shall be credited an amount equal to the product of (A) and (B),
where (A) is the balance credited to the Fixed Rate Account (which account
functions as a sub-account of the Prior Plan Account) as of such Adjustment Date
(after adjustment for any distributions as of such adjustment date but prior to
adjustment for credits as of such date), and (B) is the Crediting Rate.



22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
7.4   Adjustment of Investment Fund Accounts:    The provisions of this Section
7.4 shall apply separately to each Investment Fund Account of the Participant.
As of the close of business of the Company on each Adjustment Date, the number
of Investment Fund Credits allocated to the Investment Fund Account of each
Participant with respect to each separate bookkeeping account shall be adjusted
in the following order:
 
7.4.1  There shall be debited any Investment Fund Credits deemed sold from the
Investment Fund Account since the next preceding Adjustment Date.
 
7.4.2  There shall be credited (i) any shares of the Investment Fund deemed
purchased with amounts converted into Investment Fund Credits, and (ii) any
additional shares of Investment Fund Credits deemed purchased as a result of any
deemed dividends, capital gains or other income distributions payable since the
next preceding Adjustment Date with respect to Investment Fund Credits allocated
to the Participant’s Investment Fund Account.
 
7.4.3  There shall be debited any Investment Fund Credits forfeited with respect
to the Investment Fund Account of the Matching Account since the next preceding
Adjustment Date.
 
7.5   Adjustment of Company Stock Account:    As of the close of business of the
Company on each Adjustment Date, the number of Company Stock Credits allocated
to the Company Stock Account of each Participant with respect to each separate
bookkeeping account shall be adjusted in the following order:
 
7.5.1  There shall be debited any Company Stock Credits deemed distributed or
deemed sold from the Company Stock Account since the next preceding Adjustment
Date.
 
7.5.2  There shall be credited any additional shares of Company Stock Credits
deemed issued in connection with any deemed dividends, a stock split or similar
transaction since the next preceding Adjustment Date with respect to Company
Stock Credits allocated to the Participant’s Company Stock Account.
 
7.5.3  There shall be debited any Company Stock Credits forfeited with respect
to the Company Stock Account of the Matching Account since the next preceding
Adjustment Date.
 
The aggregate number of Company Stock Credits credited to the Company Stock
Account may be appropriately adjusted as the Committee may determine for any
increase or decrease in the number of



23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

shares of issued Company Stock resulting from a subdivision or consolidation of
shares, whether through reorganization, recapitalization, stock split-up, stock
distribution or combination of shares, or the payment of a share dividend or
other increase or decrease in the number of such shares outstanding effected
without receipt of consideration by the Company. Adjustments under this Section
7.5 shall be made according, to the sole discretion of the Committee, and its
decisions shall be binding and conclusive.
 
7.6   Rules:    Subject to the provisions of Section 20, the Committee may
establish any rules or regulations necessary to implement the provisions of this
Section 7.
 
Section 8.    Administration by Committee:
 
8.1   Membership of Committee:    The Committee shall consist of not less than
three nor more than seven individuals who shall be appointed by the Board to
serve at the pleasure of the Board. Any member of the Committee may resign, and
his successor, if any, shall be appointed by the Board. The Committee shall be
responsible for the general administration and interpretation of the Plan and
for carrying out its provisions, except to the extent all or any of such
obligations are specifically imposed on the Board.
 
8.2   Committee Officers; Subcommittee:    The members of the Committee shall
elect a Chairman and may elect an acting Chairman. They shall also elect a
Secretary and may elect an acting Secretary, either of whom may be but need not
be a member of the Committee. The Committee may appoint from its membership such
subcommittees with such powers as the Committee shall determine, and may
authorize one or more of its members or any agent to execute or deliver any
instruments or to make any payment in behalf of the Committee. The Chairman of
the Committee shall constitute the Plan Administrator and shall be agent for
service of legal process on the Plan. In addition,



24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

notwithstanding any provision herein, any subcommittee established by the
Committee or any Board committee or subcommittee may be granted such authority,
and be comprised of such members, as is necessary to comply with the conditions
imposed by Rule 16b-3, promulgated under Section 16 of the Securities Exchange
Act of 1934, as amended (the “1934 Act”).
 
8.3   Committee Meetings:    The Committee shall hold such meetings upon such
notice, at such places and at such intervals as it may from time to time
determine. Notice of meetings shall not be required if notice is waived in
writing by all the members of the Committee at the time in office, or if all
such members are present at the meeting.
 
8.4   Transaction of Business:    A majority of the members of the Committee at
the time in office shall constitute a quorum for the transaction of business.
All resolutions or other actions taken by the Committee at any meeting shall be
by vote of a majority of those present at any such meeting and entitled to vote.
Resolutions may be adopted or other action taken without a meeting upon written
consent thereto signed by all of the members of the Committee.
 
8.5   Committee Records:    The Committee shall maintain full and complete
records of its deliberations and decisions. The minutes of its proceedings shall
be conclusive proof of the facts of the operation of the Plan. The records of
the Committee shall contain all relevant data pertaining to individual
Participants and their rights under the Plan.
 
8.6   Establishment of Rules:    Subject to the limitations of the Plan, the
Committee may from time to time establish rules or by-laws for the
administration of the Plan and the transaction of its business.
 
8.7   Conflicts of Interest:    No individual member of the Committee shall have
any right to vote or decide upon any matter relating solely to himself or to any
of his rights or benefits under



25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the Plan (except that such member may sign unanimous written consent to
resolutions adopted or other action taken without a meeting).
 
8.8   Correction of Errors:    The Committee may correct errors and, so far as
practicable, may adjust any benefit or credit or payment accordingly. The
Committee may in its discretion waive any notice requirements in the Plan;
provided, that a waiver of notice in one or more cases shall not be deemed to
constitute a waiver of notice in any other case. With respect to any power or
authority which the Committee has discretion to exercise under the Plan, such
discretion shall be exercised in a nondiscriminatory manner.
 
8.9   Authority to Interpret Plan:    Subject to the claims procedure set forth
in Section 15, the Committee and the Plan Administrator shall have the duty and
discretionary authority to interpret and construe the provisions of the Plan and
decide any dispute which may arise regarding the rights of Participants
hereunder, including the discretionary authority to interpret the Plan and to
make determinations as to eligibility for participation and benefits under the
Plan. Interpretations and determinations by the Committee and the Plan
Administrator shall apply uniformly to all persons similarly situated and shall
be binding and conclusive on all interested persons. Such interpretations and
determinations shall only be set aside if the Committee and the Plan
Administrator are found to have acted arbitrarily and capriciously in
interpreting and construing the provisions of the Plan.
 
8.10   Third Party Advisors:    The Committee may engage an attorney, accountant
or any other technical advisor on matters regarding the operation of the Plan
and to perform such other duties as shall be required in connection therewith,
and may employ such clerical and related personnel as the Committee shall deem
requisite or desirable in carrying out the provisions of the Plan.



26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
8.11   Compensation of Members:    No fee or compensation shall be paid to any
member of the Committee for his service as such.
 
8.12   Committee Expenses:    The Committee shall be entitled to reimbursement
by the Company for its reasonable expenses properly and actually incurred in the
performance of its duties in the administration of the Plan.
 
8.13   Indemnification of Committee:    No member of the Committee shall be
personally liable by reason of any contract or other instrument executed by him
or on his behalf as a member of the Committee nor for any mistake of judgment
made in good faith, and the Company shall indemnify and hold harmless, directly
from its own assets (including the proceeds of any insurance policy the premiums
for which are paid from the Company’s own assets), each member of the Committee
and each other officer, Employee, or director of the Company to whom any duty or
power relating to the administration or interpretation of the Plan may be
delegated or allocated, against any unreimbursed or uninsured cost or expense
(including any sum paid in settlement of a claim with the prior written approval
of the Board) arising out of any act or omission to act in connection with the
Plan unless arising out of such person’s own fraud, bad faith, willful
misconduct or gross negligence.
 
Section 9.    Funding:
 
The Plan is intended to be both an excess benefit plan and an unfunded plan of
deferred compensation maintained for a select group of highly compensated or
management employees. The obligation of the Employer to make payments hereunder
shall constitute a general unsecured obligation of the Employer to the
Participant. Notwithstanding the foregoing, the Company shall establish and
maintain a special separate fund as provided for in the document entitled “BB&T
Corporation Non-Qualified Deferred Compensation Trust.” The Employer shall make
contributions to the trust from



27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

time to time in accordance with Section 5 thereof. Notwithstanding the
foregoing, no Participant or his Beneficiary shall have any legal or equitable
rights, interest or claims in any particular asset of the trust or the Employer
by reason of the Employer’s obligation hereunder, and nothing contained herein
shall create or be construed as creating any other fiduciary relationship
between the Employer and a Participant or any other person. To the extent that
any person acquires a right to receive payments from the trust or the Employer
hereunder, such right shall be no greater than the right of an unsecured
creditor of the Employer.
 
Section 10.    Allocation of Responsibilities:
 
The persons responsible for the Plan and the duties and responsibilities
allocated to each, which shall be carried out in accordance with the other
applicable terms and provisions of the Plan, shall be as follows:
 
10.1  Board:
 
(i)  To amend the Plan (other than the Exhibits);
 
(ii)  To appoint and remove members of the Committee;
 
(iii)  To terminate the Plan; and
 
(iv)  To take any actions required to comply with federal and state securities
laws (except to the extent that the Committee or a committee or subcommittee
established pursuant to Section 8.2 is authorized to do so).
 
10.2 Committee:
 
(i)  To determine the Employees eligible to participate in the Plan;
 
(ii)  To interpret the provisions of the Plan and to determine the rights of the
Participants under the Plan, except to the extent otherwise provided in Section
15 relating to claims procedure;



28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(iii)  To administer the Plan in accordance with its terms, except to the extent
powers to administer the Plan are specifically delegated to another person or
persons as provided in the Plan;
 
(iv)  To account for the Accrued Benefits of Participants;
 
(v)  To direct the Employer in the payment of benefits, and
 
(vi)  To the extent necessary or advisable, to amend the Exhibits attached
hereto.
 
10.3   Plan Administrator:
 
(i)  To file such reports as may be required with the United States Department
of Labor, the Internal Revenue Service and any other government agencies to
which reports may be required to be submitted from time to time;
 
(ii)  To provide for disclosure of Plan provisions and other information
relating to the Plan to Participants and other interested parties; and
(iii)  To administer the claims procedure to the extent provided in Section 15.
 
Section 11.    Benefits Not Assignable; Facility of Payments:
 
11.1   Benefits Not Assignable:    No portion of any benefit held or paid under
the Plan with respect to any Participant shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, and any attempt so to anticipate, alienate, sell, transfer, assign,
pledge, encumber or charge the same shall be void, nor shall any portion of such
benefit be in any manner payable to any assignee, receiver or any one trustee,
or be liable for his debts, contracts, liabilities, engagements or torts, or be
subject to any legal process to levy upon or attach.
 
11.2   Payments to Minors and Others:    If any individual entitled to receive a
payment under the Plan shall be physically, mentally or legally incapable of
receiving or acknowledging receipt of such payment, the Committee, upon the
receipt of satisfactory evidence of his incapacity and



29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

satisfactory evidence that another person or institution is maintaining him and
that no guardian or committee has been appointed for him, may cause any payment
otherwise payable to him to be made to such person or institution so maintaining
him. Payment to such person or institution shall be in full satisfaction of all
claims by or through the Participant to the extent of the amount thereof.
 
Section 12.    Beneficiary:
 
The Participant’s Beneficiary shall be the person or persons designated by the
Participant on the beneficiary designation form provided by and filed with the
Committee or its designee. If the Participant does not designate a Beneficiary,
the Beneficiary shall be his Surviving Spouse. If the Participant does not
designate a Beneficiary and has no Surviving Spouse, the Beneficiary shall be
the Participant’s estate. The designation of a Beneficiary may be changed or
revoked only by filing a new beneficiary designation form with the Committee or
its designee. If a Beneficiary (the “Primary Beneficiary”) is receiving or is
entitled to receive payments under the Plan and dies before receiving all of the
payments due him, the balance to which he is entitled shall be paid to the
Contingent Beneficiary, if any, named in the Participant’s current beneficiary
designation form. If there is no Contingent Beneficiary, the balance shall be
paid to the estate of the Primary Beneficiary. Any Beneficiary may disclaim all
or any part of any benefit to which such Beneficiary shall be entitled hereunder
by filing a written disclaimer with the Committee before payment of such benefit
is to be made. Such a disclaimer shall be made in form satisfactory to the
Committee and shall be irrevocable when filed. Any benefit disclaimed shall be
payable from the Plan in the same manner as if the Beneficiary who filed the
disclaimer had died on the date of such filing.



30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
Section 13.    Amendment and Termination of Plan:
 
The Board may amend or terminate the Plan at any time; provided, that in no
event shall such amendment or termination reduce any Participant’s Accrued
Benefit as of the date of such amendment or termination, nor shall any such
amendment affect the terms of the Plan relating to the payment of such Accrued
Benefit without the Participant’s prior written consent to such amendment. Any
such amendment or termination shall be made pursuant to a resolution of the
Board and shall be effective as of the date specified in such resolution.
Notwithstanding the foregoing, and until otherwise decided by the Board, the
officer of the Company specifically designated in resolutions adopted by the
Board shall have the authority to amend the Plan to provide for the merger or
consolidation of another non-qualified defined contribution plan into this Plan,
and in connection therewith, to set forth any special provisions that may apply
to the participants in such other plan on an Exhibit attached hereto. Upon
termination of the Plan, distribution of the Accrued Benefit of a Participant
shall be made to the Participant or his Beneficiary in the manner and at the
time described in Section 5 of the Plan. No additional credits of Salary
Reduction Credits, Matching Credits, or Incentive Compensation Credits shall be
made to the respective separate bookkeeping accounts of a Participant following
termination of the Plan, but the Account of each Participant shall continue to
be adjusted as provided in Section 7 until the balance of the Account of the
Participant has been fully distributed to him or his Beneficiary.
 
Section 14.    Communication to Participants:
 
The Company shall communicate the principal terms of the Plan to the
Participants. The Company shall make a copy of the Plan available for inspection
by Participants and their Beneficiaries during reasonable hours, at the
principal office of the Company.



31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
Section 15.    Claims Procedure:
 
The following claims procedure shall apply with respect to the Plan:
 
15.1   Filing of a Claim for Benefits:    If a Participant or Beneficiary (the
“Claimant”) believes that he is entitled to benefits under the Plan which are
not being paid to him or which are not being accrued for his benefit, he shall
file a written claim therefor with the Plan Administrator. In the event the Plan
Administrator shall be the Claimant, all actions which are required to be taken
by the Plan Administrator pursuant to this Section 15 shall be taken instead by
another member of the Committee designated by the Committee.
 
15.2   Notification to Claimant of Decision:    Within 90 days after receipt of
a claim by the Plan Administrator (or within 180 days if special circumstances
require an extension of time) the Plan Administrator shall notify the Claimant
of his decision with regard to the claim. In the event of such special
circumstances requiring an extension of time, there shall be furnished to the
Claimant prior to expiration of the initial 90-day period written notice of the
extension, which notice shall set forth the special circumstances and the date
by which the decision shall be furnished. If such claim shall be wholly or
partially denied, notice thereof shall be in writing and worded in a manner
calculated to be understood by the Claimant, and shall set forth: (i) the
specific reason or reasons for the denial; (ii) specific reference to pertinent
provisions of the Plan on which the denial is based; (iii) a description of any
additional material or information necessary for the Claimant to perfect the
claim and an explanation of why such material or information is necessary; and
(iv) an explanation of the procedure for review of the denial. If the Plan
Administrator fails to notify the Claimant of the decision in timely manner, the
claim shall be deemed denied as of the close of the initial 90-day period (or
the close of the extension period, if applicable).



32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
15.3   Procedure for Review:    Within 60 days following receipt by the Claimant
of notice denying his claim, in whole or in part, or, if such notice shall not
be given, within 60 days following the latest date on which such notice could
have been timely given, the Claimant shall appeal denial of the claim by filing
a written application for review with the Committee. Following such request for
review, the Committee shall fully and fairly review the decision denying the
claim. Prior to the decision of the Committee, the Claimant shall be given an
opportunity to review pertinent documents and to submit issues and comments in
writing.
 
15.4   Decision on Review:    The decision on review of a claim denied in whole
or in part by the Plan Administrator shall be made in the following manner:
 
15.4.1  Within 60 days following receipt by the Committee of the request for
review (or within 120 days if special circumstances require an extension of
time), the Committee shall notify the Claimant in writing of its decision with
regard to the claim. In the event of such special circumstances requiring an
extension of time, written notice of the extension shall be furnished to the
Claimant prior to the commencement of the extension. If the decision on review
is not furnished in a timely manner, the claim shall be deemed denied as of the
close of the initial 60-day period (or the close of the extension period, if
applicable).
 
15.4.2  With respect to a claim that is denied in whole or in part, the decision
on review shall set forth specific reasons for the decision, shall be written in
a manner calculated to be understood by the Claimant, and shall cite specific
references to the pertinent Plan provisions on which the decision is based.
 
15.4.3  The decision of the Committee shall be final and conclusive.
 
15.5   Action by Authorized Representative of Claimant:    All actions set forth
in this Section 15 to be taken by the Claimant may likewise be taken by a
representative of the Claimant duly authorized by him to act in his behalf on
such matters. The Plan Administrator and the Committee may require such evidence
as either may reasonably deem necessary or advisable of the authority to act of
any such representative.



33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
Section 16.    Special Provisions Relating to Southern National ESOP Excess
Plan:
 
Prior to January 1, 1996, the Company sponsored and maintained the Southern
National ESOP Excess Plan (the “SNC Excess Plan”). The purpose of the SNC Excess
Plan was to restore to employees certain benefits (“restoration benefits”) that
would have been provided under the Southern National Corporation 401(k) Savings
Plan (formerly known as the “Southern National Employee Stock Ownership Plan”)
except for the limitations imposed by Sections 401(k)(3) and 402(g)(1) of the
Code. Since the restoration benefits provided by the SNC Excess Plan are now
provided pursuant to Sections 3.1 and 3.2 of this Plan (and which restoration
benefits were also provided under the Prior Plan), this Plan eliminates the need
for the SNC Excess Plan. Accordingly, the SNC Excess Plan was frozen as of
December 31, 1995. All employees who were participants in the SNC Excess Plan on
December 31,1995, automatically became Participants in the Prior Plan on January
1, 1996. All participants’ accounts under the SNC Excess Plan were combined with
the separate bookkeeping accounts of similar character under this Plan as of
January 1, 1997. Each Former SNC Excess Plan Participant’s Tax-Deferred
Contribution Account (formerly known as his “Employee’s Pre-Tax Account”) under
the SNC Excess Plan became his Salary Reduction Account under this Plan. Each
Former SNC Excess Plan Participant’s Matching Contributions Account (formerly
known as his “Company’s Pre-Tax Account”) became his Matching Account under this
Plan. The balance in the accounts of each Former SNC Excess Plan Participant
under the SNC Excess Plan were deemed invested in Company Stock. The amounts
transferred from the accounts under the SNC Excess Plan to the separate
bookkeeping accounts of similar character under this Plan shall remain



34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

deemed invested in Company Stock until a Former SNC Excess Plan Participant
elects not to have such amounts deemed invested in Company Stock as provided in
Section 7.2.
 
Section 17.    Special Provisions Relating to Capital Accumulation Plan for
Eligible Key Employees of Southern National Corporation:
 
Prior to January 1, 1996, the Company sponsored and maintained the Capital
Accumulation Plan for Eligible Key Employees of Southern National Corporation
(the “SNC Cap Plan”). The purpose of the SNC Cap Plan was to provide selected
eligible key employees with the opportunity to defer on a pre-tax basis certain
cash awards under the Company’s annual and long-term incentive compensation
award plans. Since the pre-tax deferral opportunity is provided under Section
3.3 of this Plan (and was also provided under the Prior Plan), this Plan
eliminates the need for the SNC Cap Plan. Accordingly, the SNC Cap Plan was
frozen as of December 31, 1995. All employees who were participants in the SNC
Cap Plan automatically became Participants in the Prior Plan on January 1, 1996.
Any deferrals credited to a Participant’s account under the SNC Cap Plan were
combined with the credits to his Incentive Compensation Account under this Plan
effective as of January 1, 1997.
 
Section 18.    Special Provisions Relating to Supplemental Retirement Benefit of
Prior Plan:
 
Prior to January 1, 1997, Section 4.1 of the Prior Plan provided a special
supplemental retirement benefit (the “Retirement Plan Supplement”) to supplement
the benefits payable to Participants under the tax-qualified Southern National
Corporation Pension Plan (the defined benefit plan sponsored by BB&T was
formerly known as the “Retirement Plan for the Employees of Branch Banking and
Trust Company”). The provisions of the Prior Plan relating to the Retirement
Plan Supplement have been incorporated into a new non-qualified supplemental
retirement plan effective as of January 1, 1997. The



35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

new non-qualified supplemental retirement plan is known as the BB&T Corporation
Non-Qualified Defined Benefit Plan.
 
Section 19. Parties to the Plan:
 
Subject to the approval of the Board, an Affiliate that has adopted the Savings
Plan may adopt this Plan and become an employer-party to this Plan by
resolutions approved by its Board of Directors. The Affiliates which are
employer-parties to this Plan are listed on Exhibit G attached hereto, as the
same may be amended from time to time by the Committee. The following special
provisions shall apply to all employer-parties to the Plan:
 
19.1   Single Plan:    The Plan shall apply as a single plan with respect to all
parties as if there were only one employer-party.
 
19.2   Service; Allocation of Costs:    Service for purposes of the Plan shall
be interchangeable among employer-parties to the Plan and shall not be deemed
interrupted or terminated by the transfer at any time of a Participant from the
Service of one employer-party to the Service of another employer-party. In
determining the cost of providing benefits under the Plan, each employer-party
shall be responsible for the cost associated with the Employees of such
employer-party who are Participants in the Plan.
 
19.3   Committee:    The Committee which administers the Plan as applied to the
Company shall also be the Committee as applied to each other employer-party to
the Plan.
 
19.4   Authority to Amend and Terminate:    The Board of the Company shall have
the power to amend or terminate the Plan as applied to each employer-party.
 
Section 20.    Compliance with Section 16 of the Securities Exchange Act of 1934
and Rule 16b-3 Trading Restrictions:



36



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
The transactions under the Plan are intended to be structured in accordance with
the 1934 Act, including but not limited to the restrictions imposed by Rule
16b-3 adopted under the 1934 Act. In addition to the provisions contained in the
Plan, transactions by persons subject to Section 16 shall be subject to such
further conditions as may be required in order to comply with the terms of Rule
16b-3 and Section 16(b). Without limiting the foregoing, persons subject to
Section 16 shall be required to comply with such rules and procedures regarding
Plan participation and transactions as may be established by the Committee or a
committee or subcommittee established pursuant to Section 8.2.
 
Section 21.    Miscellaneous Provisions:
 
21.1   Notices:    Each Participant who is not in Service and each Beneficiary
shall be responsible for furnishing the Plan Administrator with his current
address for the mailing of notices, reports, and benefit payments. Any notice
required or permitted to be given to such Participant or Beneficiary shall be
deemed given if directed to such address and mailed by regular United States
mail, first class, postage prepaid. If any check mailed to such address is
returned as undeliverable to the addressee, mailing of checks will be suspended
until the Participant or Beneficiary furnishes the proper address. This
provision shall not be construed as requiring the mailing of any notice or
notification otherwise permitted to be given by posting or by other publication.
 
21.2   Lost Distributees:    A benefit shall be deemed forfeited if the Plan
Administrator is unable after a reasonable period of time to locate the
Participant or Beneficiary to whom payment is due; provided, however, that such
benefit shall be reinstated if a valid claim is made by or on behalf of the
Participant or Beneficiary for the forfeited benefit.
 
21.3   Reliance on Data:    The Employer, the Committee and the Plan
Administrator shall have the right to rely on any data provided by the
Participant or by any Beneficiary. Repre-



37



--------------------------------------------------------------------------------

TABLE OF CONTENTS

sentations of such data shall be binding upon any party seeking to claim a
benefit through a Participant, and the Employer, the Committee and the Plan
Administrator shall have no obligation to inquire into the accuracy of any
representation made at any time by a Participant or Beneficiary.
 
21.4   Receipt and Release for Payments:    Any payment made from the Plan to or
with respect to any Participant or Beneficiary, or pursuant to a disclaimer by a
Beneficiary, shall, to the extent thereof, be in full satisfaction of all claims
hereunder against the Plan and the Employer with respect to the Plan. The
recipient of any payment from the Plan may be required by the Committee, as a
condition precedent to such payment, to execute a receipt and release with
respect thereto in such form as shall be acceptable to the Committee.
 
21.5   Headings:    The headings and subheadings of the Plan have been inserted
for convenience of reference and are to be ignored in any construction of the
provisions hereof.
 
21.6   Continuation of Employment:    The establishment of the Plan shall not be
construed as conferring any legal or other rights upon any Employee or any
persons for continuation of employment, nor shall it interfere with the right of
the Employer to discharge any Employee or to deal with him without regard to the
effect thereof under the Plan.
 
21.7   Construction:    The provisions of the Plan shall be construed and
enforced according to the laws of the State of North Carolina.
 
21.8   Nonliability of Employer:    The Employer does not guarantee the
Participants, former Participants or Beneficiaries against loss of or
depreciation in value of any right or benefit that any of them may acquire under
the terms of the Plan, nor does the Employer guarantee to any of them that the
assets of the Employer will be sufficient to provide any or all benefits payable
under the Plan at any time, including any time that the Plan may be terminated
or partially terminated.



38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
21.9   Severability:    All provisions contained in this Plan shall be
severable, and in the event that any one or more of them shall be held to be
invalid by any competent court, this Plan shall be interpreted as if such
invalid provisions were not contained herein.
 
21.10   Merger and Consolidation:    The Employer shall not consolidate or merge
into or with another corporation or entity, or transfer all or substantially all
of its assets to another corporation, partnership, trust or other entities (a
“Successor Entity”) unless such Successor Entity shall assume the rights,
obligations and liabilities of the Employer under the Plan and upon such
assumption, the Successor Entity shall become obligated to perform the terms and
conditions of the Plan.
 
21.11   Withholding Taxes:    The Employer shall satisfy all federal, state and
local withholding tax requirements prior to making any benefit payment under the
Plan. Whenever under the Plan payments are to be made by the Employer in cash,
such payments shall be net of any amounts sufficient to satisfy all federal,
state and local withholding tax requirements. Whenever payments shall be made in
Company Stock, the Employer shall have the right to require the Participant (or
Beneficiary) to remit to the Employer an amount sufficient to satisfy all
federal, state and local withholding tax requirements as a condition to the
registration of the transfer of such Company Stock on the books of the Company.



39



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
IN WITNESS WHEREOF, this non-qualified, deferred compensation plan is executed
in behalf of the Company on the 8th day of November, 2001, to be effective as of
November 1, 2001.
 
BB&T CORPORATION
By:
 
/s/ ROBERT E. GREENE

--------------------------------------------------------------------------------

   
President

 
Attest:
/s/ JERONE C. HERRING

--------------------------------------------------------------------------------

Secretary

[Corporate Seal]



40